Conrad, J.,
delivering the opinion of the court:
The opinion delivered by the Chief Justice in the court below, and the conclusions reached by the Court and reported in — Boyce —, 90 Atl. 1130, represent the views and opinions of the judges in this court; and we are fully satisfied that “the assessor and ‘The Council of Newark’ in assessing and valuing the real estate of the defendant below, plaintiff in error, had the right to take into consideration the fact that the defendant below was at the time the holder of a license to sell intoxicating liquors, as a liquor merchant, at the store house located on and constituting a part of the real estate of the defendant below.”
We find no error in the proceedings of the court below and therefore affirm the judgment therein rendered.